Title: To George Washington from William Livingston, 8 May 1779
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 8 May 1779

I have received the honour of your Excellency’s Favour of the 4th instant; & am very far from differing with you in Sentiment that the Militia of the Country should be drawn out by the Authority of the Government rather than by the pecuniary reward attached to their Service. This has always been my opinion; & I have used my utmost Exertions to get our Militia upon that footing; but it is a thing rather to be wished tha[n] expected, as our Legislature have uniformly manifested a Disinclination to use compulsion. And when it is considered that the 5/per day which they have added to the pay of the Militia is not equal to what they have lately done for the standing troops; I flatter myself that it will not be attended with the disagreeable Consequences which your Excellency apprehends—The truth is, the Militia have of late, been so extremely backward to come out in the monthly Service, that without some addition to their past allowance it was universally apprehended that our Frontiers would be entirely left to the mercy of the Enemy. But, for the reason your Excellency assigns, I wish it had been by way of bounty, instead of augmentation of Wages.
The Confidence your Excellency is pleased to place in my Friendship affects me with inexpressible pleasure. I hope Sir, you will never have reason to think it misplaced, & your Friendship in return, (which indeed so bought, is too cheap a purchase) I shall always consider as the greatest Felicity of my Life. The communication of your Sentiments in the freest manner upon any public measures, I shall not only esteam an honour done me, as a convincing mark of your confidence, but shall ever endeavour to improve to the public Emolument, which I am sure will be the only motive that suggests them.
Please to accept of my Acknowledgments for your promise of continuing the troops, or the principal part of them at their present stations, a few days beyond the period limited in your former Letter.
Our political stupor & security, owing to our last years successful campaign, & a thirst for the Mammon of unrighteousness, is truly lamentable; and I am entirely of your Excellency’s opinion that there is the greatest reason to believe that a vigorous prosecution of the war is determined on the part of the Enemy. The slowness of our progress towards compleating our quota of your reinforcements affects me with unspeakable chagrin. And I can assure your Excellency that I do not lose a day without exerting myself to accelerate the motions of some Gentlemen who ought not to want a prompter to that indispensable Measure. With every Sentiment of Esteem I have the honour to be Dear Sir your Excellencys most humble Servt
Wil: Livingston
